Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-20685-cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,

           Plaintiff,

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI
  FRIERI, et al.,

        Defendants.
  _____________________________________/

                DEFENDANT GUSTAVO ADOLFO HERNANDEZ FRIERI FRIERI’S
                     MOTION FOR RELEASE ON BAIL PENDING TRIAL

           Defendant Gustavo Adolfo Hernandez Frieri (“Mr. Hernandez Frieri”), respectfully

  requests this Court, pursuant to 18 U.S.C. § 3142, to release the Defendant on appropriate and

  reasonable conditions pending trial.

  I.       Introduction

           Mr. Hernandez Frieri is a forty-five (45) year old businessman who was born in

  Cartagena, Colombia. He is a naturalized United States Citizen. His parents are passed away.

  Mr. Hernandez Frieri attended law school at the Universidad del Rosario in Bogota, Colombia

  and obtained a Master’s degree in Political Economy at L’Institut d’Etudes Politiques de Paris in

  1999. Mr. Hernandez Frieri served as a professor and research associate at Universidad de los

  Andes in Bogota, where he was chair of Political Economy. In 2001, Mr. Hernandez Frieri

  joined Latin Advisors, a project focusing on Latin America investments sponsored by a New

  York investment bank. He relocated to Miami, Florida, at that time.




  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 2 of 14



           Mr. Hernandez Frieri has two sisters, Maria Lucia Hernandez Frieri (a Boston University

  educated economist) and Maria Helena Hernandez Frieri (who has a degree in business

  administration). Both live in Bogota, Colombia. He has a brother, Cesar Gabriel Hernandez

  Frieri who has an engineering degree from Boston University, and who is married with four

  children and two grandchildren, all living in Miami, Florida.

           Mr. Hernandez Frieri and his wife Olympia have lived together since 2002 and they got

  married in 2007. They have three (3) young children, Gabriel (age 7); Francesca (age 5); and

  Alexandre (age 3), all of whom attend school in Miami, Florida. Olympia received her

  undergraduate degree in finance from the University of Miami and her Master’s degree in

  Economic Development from Columbia University. She works in finance, separate from and

  unrelated to Mr. Hernandez Frieri’s businesses, and is a partner in a social finance company in

  the United States. Mr. Hernandez Frieri and his wife recently re-enrolled their children in school

  at St. Stephen’s Episcopal Day School and paid their tuition for the upcoming academic year

  2019 – 2020. The amount was $75,000. Mr. Hernandez Frieri and his wife have been connected

  to the school since 2014, when their oldest child started pre-kindergarten. They made a $100,000

  pledge to their children’s school in Miami, which they have been paying over the years.

           Mr. Hernandez Frieri has resided in the United States for more than eighteen (18) years.

  He lives with his family at 597 Hibiscus Lane, Miami, Florida, a property owned by a trust for

  the benefit of his wife and children. A separate trust of his wife and children also maintains an

  apartment in New York City, which Mr. Hernandez Frieri and his wife use for work trips.

           Mr. Hernandez Frieri is, alongside his brother Cesar Hernandez Frieri and his brother-in-

  law Juan Carlos Gomez, a co-founder of Global Securities Holdings, LLC (“GSH”), a financial

  service group of companies headquartered in Miami, Florida, with presence across the primary



                                                   2
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 3 of 14



  financial markets in Latin America. GSH was established in 2001, and includes regulated

  financial service entities throughout their respective jurisdictions, such as Global Strategic

  Investments, LLC (“GSI”), a Securities and Exchange Commission (SEC) registered and

  Financial Industry Regulatory Authority (FINRA) member broker dealer, established by Mr.

  Hernandez Frieri and his brother Cesar in 2001.

           After nearly twenty (20) years of work by Mr. Hernandez Frieri and his family and

  partners, the GSH team grew to over two hundred (200) professionals across ten (10) offices,

  servicing over 150,000 clients in the Americas, and managing for these clients approximately $2

  billion dollars in assets. The GSH entities advise fifteen (15) different investment funds, with ten

  thousand (10,000) or so clients (as of 12/31/2017).

           Mr. Hernandez Frieri served as Director of the Board of Directors of GSH affiliate GS

  Comisionista de Bolsa S.A. (“GSC”), an SFC registered and AMB member investment bank and

  broker dealer in Colombia, which he co-founded in 2006. Mr. Hernandez Frieri also chaired the

  GSC investment committee responsible for the management of the GSC investment funds, which

  included funds rated AAA (FITCH). In parallel, Mr. Hernandez Frieri served as Executive

  Director and Chairman of the Board of Directors of another GSH company, Panamerica Capital

  Group, INC. (“PCG”), an SMV registered broker dealer in Panama, incorporated in 1999.

           Mr. Hernandez Frieri served as principal for the GSH affiliate Alpha Financial Products,

  LTD. (“Alpha”), a New York city based financial product arranger that he co-founded,

  responsible for the issuance of approximately fifty (50) listed Exchange Traded Products. Mr.

  Hernandez Frieri also served since 2002 as principal for the GSH affiliated United States

  investment advisor, Global Securities Advisors GP, LLC (“GSA”), an investment advisor

  specializing in emerging markets fixed income asset management. GSA has managed multiple



                                                    3
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 4 of 14



  investment funds such as: GS Market Neutral Fund (starting in 2002); GS Emerging Market

  Relative Value Fund (starting 2006); and GS Trade Finance Fund (“GSTF”) (starting in 2006).

  GSTF has over twelve (12) years of track record.

           Mr. Hernandez Frieri, his brother Cesar and his brother-in-law, Juan Carlos expanded

  their financial services businesses and have regulated financial services companies operating in

  Colombia, Panama and Uruguay. Up to the date of Mr. Hernandez Frieri’s arrest, GSA, and its

  sister company GSI, the SEC registered and FINRA member broker dealer, had offices in Miami

  at 701 Brickell Avenue, Miami, Florida.

           In addition to his primary business with GSH, Mr. Hernandez Frieri has had multiple

  personal investments in United States companies, including the New York based Italian Wine

  Merchants and Domaine Select Wine and Spirits, for which he served as a director.              Mr.

  Hernandez Frieri is also a co-founder and partner in Vino Management, which operates fine wine

  and spirits investment funds called the Bottled Asset Fund (“BAF”). Mr. Hernandez Frieri also

  served as a director for BAF. After his arrest, Mr. Hernandez Frieri has resigned his directorships

  across all entities and investment funds to avoid conflicts and to dedicate himself exclusively to

  the preparation of his defense.

           Mr. Hernandez Frieri and his wife Olympia are actively involved in philanthropic

  activities in both Miami and New York and in Latin America. Mr. Hernandez Frieri has served

  since 2013 as Vice-Chairman of the Board of Directors of Techo US, a youth led non-for-profit

  dedicated to eradicating poverty in Latin America. At Techo, Mr. Hernandez Frieri and others

  have built over 120,000 transitional homes for families in need across 19 countries in the

  Americas and the Caribbean. Amongst the Techo initiatives which Mr. Hernandez Frieri and his

  wife started and have acted as a driving force is Tinto for Techo, fund-raising galas hosted every



                                                  4
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 5 of 14



  year in both New York City and Miami, which have raised many millions of dollars for this

  charitable organization across the years. Mr. Hernandez Frieri and his wife have also organized

  and attended annual Techo family trips to build houses for families in need across multiple

  countries in the Americas. In their most recent Techo house building trip, in March of 2018, Mr.

  Hernandez Frieri and his wife brought over one hundred (100) persons to come build houses for

  families in need in a community in Colombia.

           Mr. Hernandez Frieri is a hard-working and well-respected businessman. Letters have

  poured in from Mr. Hernandez Frieri’s friends, family and business associates attesting to his

  character, his devotion to his family and community and to his honesty and reliability. These

  letters are attached as Exhibit A.

           Mr. Hernandez Frieri has no criminal record and no prior involvement with the criminal

  justice system whatsoever. Mr. Hernandez Frieri is neither a flight risk nor a danger, and he

  deserves a fair and reasonable bond.

  II.      The Bail Reform Act

           The Bail Reform Act, 18 U.S.C. §3142, et. seq., governs the detention of criminal

  defendants pending trial. As interpreted by the Supreme Court, the statute requires a judicial

  officer to release "a person charged, pending trial, [unless] the Government has made the

  necessary showing of dangerousness or risk of flight." United States v. Montalvo-Murillo, 495

  U.S. 711, 717 (1990).

           In order to obtain detention of a defendant pending trial, the Government must prove by a

  preponderance of the evidence that a defendant represents a "risk of flight." See e.g., United

  States v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985); United States v. King, 849 F.2d 485, 488

  (11th Cir. 1988) ("[A] finding of either danger to the community or risk of flight will be



                                                   5
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 6 of 14



  sufficient to detain the defendant pending trial."). If the Government carries this initial burden,

  next the Government must establish by clear and convincing evidence that no condition or

  combination of conditions could reasonably assure the defendant's appearance. See id.

           In assessing whether the Government has met its burden of justifying pretrial detention,

  the Court must consider a set of four factors established by Congress. See 18 U.S.C. 3142(g).

  These include "the nature of the offense, the weight of the evidence against the suspect, the

  history and character of the person charged, and the nature and seriousness of the risk to the

  community." Id. The Government's burden is substantial. In most cases, the defendant is

  presumed to be entitled to pretrial release. In most cases, the defendant is presumed to be entitled

  to pretrial release. See 18 U.S.C. 3142(e)(2), (3) (limited categories of cases have a presumption

  of detention); United States v. Salerno, 481 U.S. 739, 754-55 (1987) ("when the Government has

  admitted that its only interest is in preventing flight, bail must be set by a court at a sum designed

  to ensure that goal, and no more.") (citing Stack v. Boyle, 342 U.S. 1, 5 (1951) ("Unless the right

  to bail before trial is preserved, the presumption of innocence, secured only after centuries of

  struggle, would lose its meaning.")). In this case, based on the charges, Mr. Hernandez Frieri is

  presumed to be entitled to release and this presumption operates as an evidentiary fact which the

  Government has the burden of overcoming. See Medina, 775 F.2d at 1402. The Government

  cannot meet this presumption.

  III.     Argument

           A.     Mr. Hernandez Frieri is entitled to pre-trial release.

           In cases such as this where a serious risk of flight is what is really at issue under

  §3142(f)(2), it is generally accepted that more than evidence of the commission of a serious

  crime and the fact of a potentially long sentence is required to support a finding of serious risk of



                                                    6
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 7 of 14



  flight. United States v. Friedman, 837 F.2d 48, 49 (2nd Cir. 1988). A mere theoretical

  opportunity for flight is not sufficient grounds for pretrial detention. United States v. Himler,

  797 F.2d 156, 162 (3d Cir. 1986) (possession of one false form of identification not enough by

  itself to justify pretrial detention in the absence of evidence that defendant actually intended to

  flee from prosecution).

           i. Government's overemphasis on its allegations.

           U.S. prosecutors are fond of saying they have a strong case and that this translates into a

  risk of flight. These types of claims ignore the well-established principle that "until a defendant

  has been convicted, the nature of the offense, as well as the evidence guilt, is to be considered

  only in terms of the likelihood of his making himself unavailable for trial." United States v.

  Edson, 487 F.2d 370, 372 (1st Cir. 1973). Moreover, "[i]t is important to emphasize …that

  Defendant is presumed to be innocent and the ultimate issue of guilt will be for a jury to decide.

  This presumption of innocence is inviolate unless and until a jury finds Defendant guilty."

  United States v. AgriProcessors, Inc., 2009 WL 1853218, at *8 (N.D. Iowa June 25, 2009)

  (vacating pretrial detention order even though defendant was subject to 2057 years in prison)

  (citation omitted); 18 U.S.C. §3142(j) (defendants are entitled to the presumption of innocence).

  Courts agree that "the weight of the evidence is the least important" of the pretrial release factors.

  United States v. Winsor, 785 F.2d 755, 757 (9 Cir. 1986); United States v. Barnett, 986 F.Supp.

  385, 393 (W.D. La. 1997); United States v. Stanford, 630 F. Supp. 2d 751, 755 (S.D. Tex. 2009).

           More recently, stories have circulated regarding the case of Martin Lustgarten Acherman,

  who was arrested in April 2015 and detained in part on the basis of a Government proffer

  asserting a strong money laundering case with wiretaps and emails and other evidence. Mr.

  Lustgarten was held without bail for nine months, and then the Government dismissed the



                                                    7
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 8 of 14



  charges. No cooperation. Just a dismissal. Government claims about the strength of the case

  can be exaggerated.

           Our position here is that the Government's Indictment is overreaching and the

  Government’s case derives from felons looking to curry favor with the U.S. prosecutors, one of

  whom contrived to record Mr. Hernandez Frieri and to trick him into conversations that are not

  what they appear. We submit this so-called evidence is unreliable and should not factor into this

  Court's bond determination.

           ii. Mr. Hernandez Frieri’s financial resources do not make him a flight risk.

           The U.S. prosecutors may argue that Mr. Hernandez Frieri has tremendous financial

  resources. This is disingenuous as best. The U.S. prosecutors have frozen some of Mr.

  Hernandez Frieri's assets and banks are restricting his access to accounts. This Court has in

  place a protective order that involves some of Mr. Hernandez Frieri’s assets as well. The mere

  fact that Mr. Hernandez Frieri has been successful financially does not automatically make him

  flight risk.

           In economic fraud cases, it is particularly important that the government proffer more

  than the fact of a serious economic crime that generated sums of ill-gotten gains. Merely having

  access to significant funds is not enough to prove a likelihood of flight. Even in cases involving

  charges of frauds of multimillion dollar proportion and more, defendants are released. 1



  1
    United States v. Richard Scrushy, charged in 2005 with fraud in excess of $1 billion and other
  offenses, granted pretrial release with conditions. United States v. Jeffrey Skilling, United States
  v. Kenneth Lay, charged in 2004 with fraud involving billions of dollars, granted pretrial release
  with conditions. United States v. Bernard Ebbers, charged in 2003 with fraud involving $11
  billion, pretrial release granted with conditions. United States v. Bernard Madoff, charged in
  2009 with fraud involving $50 billion, pretrial release granted with conditions. United States v.
  John Rigas, charged in 2002 with fraud involving $2.3 billion, pretrial release granted with
  conditions.


                                                   8
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 9 of 14



           Here, while others are alleged to have received hundreds of millions of dollars or more,

  the firm Mr. Hernandez Frieri worked for is connected only with having received two

  subscriptions totaling $12 million into a GSH investment fund. Nothing was received by Mr.

  Hernandez Frieri personally. These facts militate in favor of bond.

           In United States v. Kaplowitz, 2014 WL 2155231 (S.D. Fla. May 22, 2014, Altonaga, J.),

  the defendant was charged with one count conspiracy to commit health care fraud and wire fraud

  in violation of 18 U.S.C. §1349, two counts of wire fraud in violation of 18 U.S.C. §1343, and

  two counts of health care fraud in violation of 18 U.S.C. §1347. Kaplowitz was also charged

  with making false statements relating to healthcare matters in violation of 18 U.S.C. §1035.

  Kaplowitz's statutory maximum sentence was 85 years' imprisonment, and his advisory

  guidelines range was life. Kaplowitz had extensive foreign travel and foreign travel he did not

  disclose to Pretrial Services, including travel outside the United States at least thirteen times over

  the last ten years. He had no children and resided alone for the past 15 years. However, he had a

  strong connection to his extended family located in the United States, so he was given a bond.

           Mr. Hernandez Frieri presents an even better case for release than did the defendant in

  Kaplowitz. Mr. Hernandez Frieri has his three young children (ages 3, 5 and 7) and his wife in

  the United States. His wife, their three young children and Mr. Hernandez Frieri are all United

  States citizens. Mr. Hernandez Frieri has lived in the United States for nearly twenty (20) years.

  His family and community ties are in the United States.

           United States v. Soloman Melgen, 15-80049-KAM (S.D. Fla. July 2, 2015) is also

  instructive. Melgen is a medical doctor who was charged in the District with a $100 million

  Medicare fraud. Melgen was simultaneously charged in the District of New Jersey with bribing a

  United States Senator. In support of a motion that this Court hold Melgen in pretrial detention,



                                                    9
  117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 10 of 14



   the Government presented the following facts (see 15-80049-CR-Marra at DE 28 and 38):

   Melgen was in his 60s; his advisory Guideline range if convicted was life. Melgen, his wife had

   14 siblings living in the Dominican Republic. Melgen may have held some sort of diplomatic

   status in the Dominican Republic who could influence or preclude extradition. Melgen owned a

   private jet which he used to regularly travel to the Dominican Republic (34 times in 2013 and

   2014). He also lived in a waterfront home in Palm Beach County with a private yacht that was

   capable of sailing to the Dominican Republic. He had millions of dollars in domestic assets in

   the Dominican Republic. Virtually all of his millions of dollars in domestic assets were held in

   irrevocable trusts, such that these funds were beyond the reach of the Government, but accessible

   to Melgen's family (and indirectly by Melgen) if he fled. Despite all of this evidence indicating

   that Melgen had the motive an ability to successfully flee the United States and live comfortably

   for the rest of his life in Dominican Republic, the Honorable Judge Marra granted Melgen a

   bond.

            iii.   Other Existing Precedents Support Bond in this Case.

            By undersigned’s tally, there have been twenty-nine (29) individual cases relating to

   Venezuela crimes and PDVSA during the past six (6) years, in which twenty-eight (28)

   defendants were granted bond. See e.g., United States v. Rafael E. Pinto-Franceschi, et al. S.D.

   Texas (2019); United States v. Luis Diaz, Jr. and United States v. Luis Javier Diaz, S.D.N.Y.

   (2016). Of course, each case depends on its facts and circumstances, but allegations of foreign

   ties and large amounts of money involved have not led to bail denials based on risk of flight.

            During this same time period, undersigned has identified another eleven (11) cases

   relating to money laundering and bribery crimes involving Venezuela and in which bond was

   granted. United States v. Nejad, S.D.N.Y. (2018) is instructive. In that case an extremely



                                                   10
   117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 11 of 14



   wealthy Iranian national pleaded not guilty and was granted bail, notwithstanding the

   Government’s flight concerns, the allegations of a more than $115 million fraud scheme, and the

   defendant’s possession of multiple non U.S. passports. See also, United States v. Gordon

   Coburn and Steven Schwartz, D.N.J. (2019); United States v. Ho, S.D.N.Y. (2017) (Hong Kong

   nationals); United States v. Donville Inniss, et al., E.D.N.Y. (2018) (Barbados nationals); United

   States v. Lambert D. Md (2018) (Russian ties); United States v. Joseph Baptiste and Roger

   Richard Boncy, D. Mass (2017) (Haitian citizens); and United States v. Ashe, S.D.N.Y. (2015)

   (all foreign nationals). In three (3) cases in the Southern District of Florida relating to Petro

   Ecuador and allegations of bribery and financial crimes, bonds in amounts as low as $50,000

   PSB were ordered. See, United States v. Chatburn Ripalda and Jose Larrea, S.D. Fla. (2018)

   and United States v. Arturo Escobar Dominguez, S.D. Fla. (2018).

            B.     The evidence indicates that Mr. Hernandez Frieri is not a flight risk.

            The available evidence overwhelmingly demonstrates that Mr. Hernandez Frieri is an

   honest businessman whose reliability and integrity is vouched for by all the people who know

   him well.

            Mr. Hernandez Frieri was arrested on July 25, 2018 while on a family vacation in

   Messina, Italy with his wife and three children. On the same day of his initial appearance to the

   Italian Court, on July 30, 2018, the Italian Court released him to house arrest in the town of

   Messina. Mr. Hernandez Frieri was allowed to retain both his passports, and was not subject to

   any form of electronic monitoring.

            Messina is a port city. If Mr. Hernandez Frieri had been so inclined, fleeing Messina Italy

   would have been a simple thing to arrange. Instead and for over 8 months in house arrest,




                                                    11
   117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 12 of 14



   knowing extradition was inevitable, Mr. Hernandez Frieri dutifully honored every condition and

   restraint imposed upon him by the Italian Court.

            The Italian Court did not view Mr. Hernandez Frieri as a flight risk and rejected an

   appeal to his release requested to the Italian Court by U.S. authorities on August 3, 2018.

            Further, Mr. Hernandez Frieri, was authorized by the Italian Court to leave his house on a

   daily basis, at the time of his discretion, without any police escort. Mr. Hernandez Frieri was

   even granted permission to travel from Sicily to Rome without supervision to attend a court

   hearing on the case.

            In January 2019, after months of waiting for evidence that substantiated the request for

   his extradition to the United States, as required per the US-Italy Extradition Treaty and per

   Italian law, Mr. Hernandez Frieri decided to wait no longer. He chose to abandon the multiple

   alternatives of appeals available to him under Italian law and return to the United States. This

   was a voluntary act and occurred because Mr. Hernandez Frieri wanted to return to Miami and

   go to trial and contest the allegations against him, and to come back to his family and friends in

   Miami.

            The only reason this did not happen sooner was on the advice of U.S. and Italian counsel,

   who unsuccessfully tried to convince the U.S. prosecutors to agree to a fair and reasonable bond,

   and to tender evidence that supported the request for extradition. Once it was clear that the U.S.

   prosecutors would not relent on the choice to pursue his detention and after the court hearing in

   Rome in mid-January, Mr. Hernandez Frieri directed his attorneys to not submit any appeals and

   to move forward with the extradition process in Italy, so advising the Italian and United States

   authorities. Appeals could have easily extended Mr. Hernandez Frieri’s stay in Italy for an

   indefinite time period. Simply stated, knowing that the U.S. prosecutors would ask that he be



                                                   12
   117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 13 of 14



   held in custody and denied a bond, Mr. Hernandez Frieri nevertheless chose to return to the

   United States. See Italian case documents attached hereto as Exhibit B. He had ample

   opportunity to flee when in Italy. He did not.

            The evidence is abundantly clear that Mr. Hernandez Frieri poses no risk of flight.

            C.     There is no evidence that Mr. Hernandez Frieri is a danger to the

   community.

            There is absolutely no evidence that Mr. Hernandez Frieri is a danger to himself or his

   community. He is no longer running any businesses. He has resigned as a director of all entities

   on whose boards he was serving. His entire focus will be assisting in his defense against these

   charges. He is a respected and well-regarded businessman. He is no danger to anyone.

            D.     Detention will substantially interfere with Mr. Hernandez Frieri’s ability to

   assist in the preparation of his defense.

            The criminal proceedings against Mr. Hernandez Frieri involve complex facts.

   Preparation of Mr. Hernandez Frieri’s defense will involve literally hundreds of hours of

   meetings with Mr. Hernandez Frieri, financial experts, and other experts. The majority of these

   meetings will require examination of documents and of tape recordings and videos and we

   anticipate using computers and databases to navigate the mass of documents and recordings. The

   materials will be voluminous. If Mr. Hernandez Frieri is detained pending trial, Mr. Hernandez

   Frieri, his counsel and the experts will be severely handicapped in preparing a meaningful

   defense.

            In determining whether a prospective pretrial detention violates a defendant’s Due

   Process rights, the Court should consider, among other things, the complexity of the case. United

   States v. Hare, 873 F.2d 796, 801 (5th Cir. 1989). Given the complexity of this case, the Court



                                                    13
   117945992.1
Case 1:18-cr-20685-KMW Document 94 Entered on FLSD Docket 05/03/2019 Page 14 of 14



   should find that Mr. Hernandez Frieri’ detention would violate Due Process as guaranteed by the

   Fifth Amendment and would furthermore interfere with Mr. Hernandez Frieri’s Sixth

   Amendment assurance of effective assistance of counsel.

   IV.      Proposed Conditions of Release.

   Mr. Hernandez Frieri proposes the following conditions for bond:

            1.    Execute unsecured personal surety bonds, co-signed by his wife Olympia De

  Castro in the amount of $1,000,000.

            2.    Post corporate surety bonds in the amount of $100,000.

            3.    Be restricted to travel within Miami-Dade and Broward counties.

            4.    Be required to reside in Miami-Dade County.

            5.    Be placed on a curfew from 11:00 p.m. through 6:00 a.m.

            6.    Surrender his passports and the passports of his three minor children.

            7.    Comply with all other standard conditions of bond.

                                           CONCLUSION

            WHEREFORE, Defendant, Gustavo Adolfo Hernandez Frieri, moves to order pretrial

   release pursuant to conditions that reasonably assure Defendant’s appearance.


   Dated: May 3, 2019                              s/ Michael S. Pasano
                                                   Michael S. Pasano (475947)
                                                   Email: mpasano@carltonfields.com
                                                   Michael D. Padula (314810)
                                                   Email: mpadula@carltonfields.com
                                                   CARLTON FIELDS
                                                   100 SE Second Street, Suite 4200
                                                   Miami, Florida 33131
                                                   Tel: (305) 530-0050
                                                   Counsel for Defendant, Gustavo Adolfo
                                                   Hernandez Frieri




                                                  14
   117945992.1
